Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant has elected Species 4 in Figures 11-13 with traverse in the reply filed on 5/2/2022. Claims 1-3, 5-11, 13-15, 25, 26, 30-39 are currently pending in this application. Claims 1-3, 5, 6, 13-15, 25, 26, 30-39 are currently under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the inner link" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 6, 14, 15, 25, 30, 38, 39 is/are rejected under 35 U.S.C. 102a1 as being anticipated by NANKOU (2007/0060427).

Regarding Claim 1, NANKOU teaches a chain guide assembly, configured to be mounted on a linkage assembly of a bicycle derailleur, comprising: an inner plate (55); an outer plate (56), spaced apart from the inner plate; a first connecting bridge (59), wherein two opposite sides of the first connecting bridge are respectively connected to the inner plate and the outer plate; and a second connecting bridge (58), wherein two opposite sides of the second connecting bridge (58) are respectively connected to the inner plate and the outer plate; wherein the inner plate, the outer plate, the first connecting bridge, and the second connecting bridge are made of a single piece; wherein the chain guide assembly further comprises at least one first structural reinforcement sheet (45), the at least one first structural reinforcement sheet is disposed on the inner plate (55), and the at least one first structural reinforcement sheet is made of metal [0063]; wherein the at least one first structural reinforcement sheet comprises a plate portion (61), a first corner portion (corner next to 62), and a second corner portion (corner of 61 on the end near 57), and the plate portion is located between and connected to the first corner portion and the second corner portion; wherein each of the first corner portion and the second corner portion has a convex curved surface facing outward and not facing the inner plate (Figs. 2, 4-6). The first structural reinforcement sheet (45) structurally reinforces (63).

Regarding Claim 6, NANKOU teaches further comprising a structural reinforcement protrusion (portion on 56a protruding towards 55), wherein the structural reinforcement protrusion is disposed on a surface of the outer plate (56) facing the inner plate (55), and the structural reinforcement protrusion and the outer plate are made of a single piece and made of a same material (Figs. 2, 5, 6).

Regarding Claim 25, NANKOU teaches A structural reinforcement sheet (45), configured to be disposed on a chain guide assembly (41), comprising: a main body portion (61); a first corner portion (corner next to 62); and a second corner portion (corner of 61 on the end near 57), wherein the main body portion (61) is located between and connected to the first corner portion and the second corner portion; wherein each of the first corner portion and the second corner portion has a convex curved surface facing outward and not facing the inner plate (55) (Fig. 2). Part 45 structurally reinforces part 63.


Regarding Claim 30, NANKOU teaches a chain guide assembly (41), configured to be mounted on a linkage assembly (42)(43) of a bicycle derailleur, comprising: an inner plate (55); an outer plate (56), spaced apart from the inner plate (55); a first connecting bridge (59), wherein two opposite sides of the first connecting bridge (59) are respectively connected to the inner plate (55) and the outer plate (56), and the first connecting bridge (59) has a pivot part (59a); and a second connecting bridge (58), wherein two opposite sides of the second connecting bridge (58) are respectively connected to the inner plate (55) and the outer plate (56); wherein the inner plate (55), the outer plate (56), the first connecting bridge (59), and the second connecting bridge (58) are made of a single piece.

Regarding Claims 14, 38, NANKOU teaches further comprising a third connecting bridge (bridge next to 57), two opposite sides of the third connecting bridge are respectively connected to the outer plate (56) and the inner plate (55), the first connecting bridge (59) is located between the second connecting bridge (58) and the third connecting bridge (bridge next to 57), and the inner plate (55), the outer plate (56), the first connecting bridge (59), the second connecting bridge (58), and the third connecting bridge (bridge next to 57) are made of a single piece.

Regarding Claims 15, 39, NANKOU teaches further comprising a first structural reinforcement protrusion (55c) and a second structural reinforcement protrusion (protrusion towards 55 on 56a)(Fig. 6), wherein the first structural reinforcement protrusion is disposed on a surface of the inner plate facing the outer plate, the first structural reinforcement protrusion and the inner plate are made of a single piece and made of a same material, the second structural reinforcement protrusion is disposed on a surface of the outer plate facing the inner plate, and the second structural reinforcement protrusion and the outer plate are made of a single piece and made of a same material (Figs. 3, 5, 6).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 13, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over NANKOU (2007/0060427).

Regarding Claims 5, 13, NANKOU as modified does not teach wherein the at least one first structural reinforcement sheet has a thickness ranging between 0.1 millimeters and 3 millimeters.
NANKOU contains the result effective variable of a structural reinforcement having some thickness as seen in Figures 2-4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to make the member durable while not adding unnecessary weight.  The reinforcement structure only needs to prevent friction wear due to the chain rubbing on the surface of the chain guide, so the thickness of the sheet only needs to protect part 63 for a determined estimated life of the derailleur.

Regarding Claim 26, NANKOU does not teach wherein the first corner portion and the second corner portion each have a curvature not less than 0.1 millimeters.
	NANKOU discloses the result effective variable of a minimum curvature radius since the corners have a radius as seen in Fig. 2.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a derailleur derailment guard which appears to be well made and which reduces the chance of injury to those handling it during maintenance.


Claim(s) 2, 3, 31-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over NANKOU (2007/0060427) in view of WICKLIFFE (2014/0274507).

Regarding Claim 2, 31, NANKOU does not teach wherein the inner plate, the outer plate, the first connecting bridge, and the second connecting bridge are made of non- metallic materials.
WICKLIFFE teaches wherein the inner plate, the outer plate, the first connecting bridge, and the second connecting bridge are made of non- metallic materials [0011].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in NANKOU so it is made of the materials in WICKLIFFE as a matter of design choice to create a lightweight and durable derailleur.

Regarding Claims 3, 32, NANKOU as modified teaches wherein materials of the inner plate, the outer plate, the first connecting bridge, and the second connecting bridge all comprise carbon fiber compound or glass fiber compound (WICKLIFFE [0011]).

Regarding Claim 33, NANKOU as modified teaches further comprising at least one first structural reinforcement sheet (45), wherein the at least one first structural reinforcement sheet is disposed on the inner plate, and the at least one first structural reinforcement sheet is made of metal [0063]. Part 45 structurally reinforces part 63.

Regarding Claim 34, NANKOU as modified does not teach wherein the at least one first structural reinforcement sheet has a thickness ranging between 0.1 millimeters and 3 millimeters.
NANKOU contains the result effective variable of a structural reinforcement having some thickness as seen in Figures 2-4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to make the member durable while not adding unnecessary weight.  The reinforcement structure only needs to prevent friction wear due to the chain rubbing on the surface of the chain guide, so the thickness of the sheet only needs to protect part 63 for a determined estimated life of the derailleur.

Regarding Claim 35, NANKOU as modified teaches further comprising a structural reinforcement protrusion (portion on 56a protruding towards 55), wherein the structural reinforcement protrusion is disposed on a surface of the outer plate (56) facing the inner plate (55), and the structural reinforcement protrusion and the outer plate are made of a single piece and made of a same material (Figs. 2, 5, 6).

Regarding Claim 36, NANKOU as modified teaches wherein the at least one first structural reinforcement sheet (45) comprises a plate portion (61), a first corner portion (corner next to 62), and a second corner portion (corner of 61 on the end near 57), and the plate portion are located between and connected to the first corner portion and the second corner portion (Fig. 2).

Regarding Claim 37, NANKOU does not teach wherein the first corner portion and the second corner portion each have a curvature not less than 0.1 millimeters.
	NANKOU discloses the result effective variable of a minimum curvature radius since the corners have a radius as seen in Fig. 2.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a derailleur derailment guard which appears to be well made and which reduces the chance of injury to those handling it during maintenance.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 13-15, 25, 26, 30-39  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654